Appeal by the defendant from a judgment of the County Court, Nassau County (Brown, J.), rendered March 9, 2004, convicting him of criminal possession of a forged instrument in the second degree (two counts), grand larceny in the third degree, and attempted grand larceny in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Carter, J.), of that branch of the defendant’s omnibus motion which was to suppress his statement to law enforcement officials.
Ordered that the judgment is modified, on the law, by vacating the convictions of criminal possession of a forged instrument in the second degree, vacating the sentences imposed thereon, and dismissing those counts of the indictment; as so modified, the judgment is affirmed.
The evidence admitted at trial was insufficient, as a matter of law, to convict the defendant of the crime of criminal possession of a forged instrument in the second degree (see Penal Law § 170.25). Accordingly, his convictions of those crimes, counts one and three of the indictment, must be dismissed (cf. People v DiMauro, 113 AD2d 840 [1985]).
However, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish, beyond a reasonable doubt, that the defendant committed the crimes of grand larceny in the third degree (see Penal Law § 155.35), and at*546tempted grand larceny in the third degree (see Penal Law §§ 110.00, 155.35). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt as to those counts was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Prudenti, P.J., Florio, Crane and Lifson, JJ., concur.